DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/08/21 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over DiGiovanna et al (DiGiovanna), US Pub. 2006/0270345 in view of Barten, US Pub. 20160179705, cited by the applicant.
Regarding claims 1, 7, DiGiovanna discloses a wireless adapter for holding a scanner comprising: the adapter device 240/400 is attachable to and removable from the cradle (the cradle would be base not shown, para 0022); the connection of the adapter device to the cradle is such that a shape of the adapter device is integrated into the shape of the cradle to form the integrated unit (once the adapter is connected to the base it would form an integrated unit); one or more cables are connected to the adapter device to provide power and data through the adapter device to the cradle (the physical connector 270 (the physical connector may include at least one cable port, para 0046, 0048); and when the adapter device is detached and removed from the cradle, the one or more cables remain connected to the adapter device (the cable and/or the cable port is part of the adapter). With respect to the specific shape of the base with respect to the adapter so that the adapter forms an integral part of the base, once the adapter is made to interface with the base, the connection of the adapter to the base forms an integral part of the base. The connection can be an integral electrical connection and/or a physical connection. Furthermore, the shape of the components (i.e. adapter and/or base) is just a matter of engineering design choice for meeting specific customer requirements. Therefore, it would have been an obvious as taught by the prior art.
DiGiovanna fail to disclose that one or more cables for data and power remain connected to the adapter when the adapter is removed from the cradle.
Barten discloses a method of programming the default interface software in an indicia reading device comprising: an indicia reader 112 connected to a LAN 220 which serves as an 
In view of the teaching of Barten, it would have been for an ordinary artisan to modify the teachings of DiGiovanna to have the cables remain connected to the adapter when the adapter is removed or disconnected from the host processer so that data can be communicated between the adapter and the indicia device and to power the device. Such modification would make the system more reliable by continuously having wired connection between the adapter and the indicia reader. Therefore, it would have been an obvious extension as taught by the prior art.
Regarding claims 2 and 14, the prior art fails to explicitly disclose that the adapter and the device being waterproof. However, to make the device waterproof would an obvious extension as taught by the prior art in order to protect the device form additional elements, including water and other liquid. Therefore, an ordinary artisan would have been motivated to make the adapter/device combination waterproof.
Regarding claims 3-5, the prior art fails to disclose that the adapter is screwed to the cradle. However, it is common practice in the art for securing components by screwing the components to other components. Therefore, it would have obvious for an ordinary artisan to employ the well-known method for securing the adapter to the cradle device. Such modification would steadily secure the adapter into place in order to provide more effective communication through their interface circuit. Therefore, it would have been an obvious extension as taught by the prior art. 
the power source can be implemented as a rechargeable battery).
Regarding claim 8, wherein the cradle is reattached or another cradle is attached to the adapter device at the pivotal connector (DiGiovanna discloses the adapter can be attached and reattached to the base).
Regarding claim 9, wherein the pivotal connector has a standardized interface so that the cradle is detached and another cradle is attached (DiGiovanna discloses the device can also communicate to other machine through the contacts, para 0053).
Regarding claims 10-13, the type of contacts/connector is a matter of engineering design choice for meeting specific customer requirements, which therefore, obvious.
Regarding claims 15-18 and 20, the limitation have been met above.
Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The applicant teaches a cradle for holding a scanner which includes a pivotal connector for power transmission and data transmission between the cradle and a host system, wherein the pivotal connector is disconnected from the cable and an adapter device, at a first interface, is connected to the pivotal connector, which is connected to the cradle, the adapter device is positioned with the cradle in a configuration where a shape of the adapter device is integrated into the shape of the cradle, wherein the adapter device, at a second interface, connects to the .
Response to Arguments
Applicant's arguments filed 10/08/21 have been fully considered but they are not persuasive. See examiner remarks.
Remarks:
	The applicant arguments regarding claims 1, 7, and 15 in view of DiGiovanna, regarding the cable being connected to the adapter when the adapter is removed from the cradle. The new prior art Barten (US Pub. 2016/0179705), meets the limitation of having the cables connected to the adapter when the adapter is removed from the cradle. The applicant’s argument is not persuasive. Refer to the rejection above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ST CYR whose telephone number is (571)272-2407.  The examiner can normally be reached on M to F 8:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


DANIEL . ST CYR
Examiner
Art Unit 2876



/DANIEL ST CYR/Primary Examiner, Art Unit 2876